Citation Nr: 0110994	
Decision Date: 04/16/01    Archive Date: 04/23/01	

DOCKET NO.  00-14 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's disability compensation benefits should 
be reduced due to incarceration, effective June 6, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1984 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In the veteran's substantive appeal he indicates a desire to 
have an apportionment made for his dependent.  This matter is 
referred to the RO for its consideration.


FINDINGS OF FACT

1.  Service connection is in effect for postoperative left 
inguinal hernia, evaluated as 10 percent disabling.

2.  The veteran was incarcerated in a Federal prison on April 
7, 1998, for a felony committed after October 7, 1980.

3.  The veteran's scheduled day of release is February 2012.

4.  The veteran's disability compensation award was reduced 
by one half, effective June 6, 1998, the veteran's 61st day 
of incarceration.


CONCLUSION OF LAW

Entitlement to payment of full disability compensation 
benefits effective June 6, 1998, is not established.  
38 C.F.R. § 3.665 (2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5103A, 5107)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the VA's duty to assist claimants has 
recently been reaffirmed and clarified.  See VCAA.  In this 
regard, the veteran and his representative have been provided 
a statement of the case informing them of the criteria 
necessary to establish that the veteran's disability 
compensation should not be reduced on the basis of his 
incarceration.  They have been provided an opportunity to 
submit additional evidence and argument.  The veteran has 
indicated that he understands that his disability 
compensation may be reduced, but has indicated his desire to 
establish an apportionment for a dependent.  This matter has 
been referred to the RO in the introduction, and the Board's 
decision herein does not affect any subsequent apportionment 
decision.  The veteran's representative has been afforded the 
opportunity to submit additional argument and has done so.  
Therefore, the Board concludes that the VA has complied with 
the VCAA because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.

The evidence of record establishes unequivocally that the 
veteran was incarcerated in a Federal prison on April 7, 
1998, for conviction of a felony with his stated date of 
release being February 4, 2012.  The record also indicates 
that service connection has been established for 
postoperative left inguinal hernia, evaluated as 10 percent 
disabling.  The veteran was notified by official letter, 
dated June 25, 1999, of the intent to reduce his compensation 
on the 61st day of imprisonment and he was notified by 
official letter, dated December 2, 1999, that the reduction 
had been accomplished effective June 6, 1998.

A person who is incarcerated in a Federal penal institution 
for conviction of a felony committed after October 7, 1980, 
shall not be paid compensation in excess of one-half the rate 
of compensation payable under 38 U.S.C. § 1114(a) (West 
1991), beginning on the 61st day of incarceration, when the 
service-connected disability evaluation is less than 20 
percent.  For VA purposes a felony is any offense punishable 
by death or imprisonment for a term exceeding one year, 
unless specifically categorized as a misdemeanor under the 
law of the prosecuting jurisdiction.  38 C.F.R. § 3.665 
(a)(b)(c).

All of the evidence of record indicates that the veteran was 
incarcerated on April 7, 1998, for a felony conviction with a 
date of release scheduled for February 4, 2012.  There is no 
evidence of record that indicates that his incarceration 
occurred on another date, was for other than a felony 
conviction, or that the felony occurred prior to October 
1980.  Therefore, a preponderance of the evidence establishes 
that the veteran was convicted of a felony committed after 
October 7, 1980, and that he began his incarceration in a 
Federal prison on April 7, 1998.  A mathematical calculation 
reflects that June 6, 1998, would have been the 61st day of 
incarceration.  It was on this date that the veteran's 
disability compensation was reduced by one-half.  Since the 
law provides that where the disability evaluation is less 
than 20 percent it will be reduced by one-half, the reduction 
by one-half on June 6, 199, was correct.  Therefore, a 
preponderance of the evidence is against a claim that the 
veteran's VA disability compensation benefits were improperly 
reduced due to incarceration effective June 6, 1998.


ORDER

The veteran's disability compensation benefits were 
appropriately reduced, effective June 6, 1998, due to his 
incarceration and the appeal is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

